DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 4 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakayori et al. (US 2015/0088364).
Regarding Claim 1:
Sakayori et al. teaches a vehicle, comprising: a radiator (20) that cools cooling water; a grille shutter (21) that is provided on a vehicle front side of the radiator and opens or closes a grille provided in a vehicle; a first flow path (31) in which the cooling water passes through the radiator; a second flow path (32) in which the cooling water does not pass through the radiator; a thermostat (30) that switches a path between the first flow path and the second flow path; and a failure determiner (50) that performs failure determination of the thermostat based on an actual temperature of the cooling water and an estimated temperature of the cooling water, the estimated temperature being calculated based on a temperature change of the cooling water caused by an open or close state of the grille shutter (Figs 2 – 4, paragraphs 0021 – 0024).
	Regarding Claim 2:
Sakayori et al. teaches the failure determiner performs: a primary failure determination when the estimated temperature exceeds a given value; and a secondary failure determination in which the failure determination of the thermostat is performed again when a given time elapses after the primary failure determination is performed while a state where the open or close state of the grille shutter during the primary failure determination is reversed is held (Tmin and Tmax, see also Figs 3a – 3c for time durations of each failure determination).
	Regarding Claim 3:
Sakayori et al. teaches the given time is set based on a difference between the actual temperature when the primary failure determination is performed and the estimated temperature (Figs 2 – 4, paragraphs 0021 – 0024).
	Regarding Claim 4:
Sakayori et al. teaches the given time becomes longer as a deviation between the actual temperature and the estimated temperature when the primary failure determination is performed becomes smaller (Figs 2 – 4, paragraphs 0021 – 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747